DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-16, none of the prior art teaches or suggests, alone or in combination, a light-emitting diode (LED) package comprising: a light-altering material on the submount and arranged around a perimeter of the at least one LED chip, the light-altering material comprising: a first sub-region arranged along the sidewall of the at least one LED chip, the first sub-region comprising a first plurality of light-altering particles with a first median particle size; and a second sub-region arranged above the first sub-region, the second sub-region comprising a second plurality of light-altering particles with a second median particle size that is larger than the first median particle size and a third plurality of light-altering particles with a third median particle size that is different than the second median particle size.
With respect to claims 17-22, none of the prior art teaches or suggests, alone or in combination, a light-emitting diode (LED) package comprising: a light-altering material on the submount and arranged around a perimeter of the at least one LED chip to form a reflector for the sidewall of the at least one LED chip, the light-altering material comprising a plurality of light-altering particles with a median particle size that is determined based on a peak wavelength of light emissions provided by the at least one LED chip, wherein the light-altering material comprises at least one region that includes a first plurality of light-altering particles with a first median particle size and a second plurality of light- altering particles with a second median particle size that is different than the first median particle size.
With respect to claims 23 and 25-28, none of the prior art teaches or suggests, alone or in combination, a method comprising: forming a light-altering material on the submount and arranged along the sidewall of the at least one LED chip, the light-altering material comprising: a plurality of first light-altering particles with a first median particle size that is determined based on a peak wavelength of light emissions provided by the at least one LED chip; a first sub-region arranged along the sidewall of the at least one LED chip, the first sub-region comprising the first plurality of light-altering particles; and a second sub-region arranged above the first sub-region, the second sub-region comprising a second plurality of light-altering particles with a second median particle size that is larger than the first median particle size and a third plurality of light-altering particles with a third median particle size that is different than the second median particle size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818